ORDER

PER CURIAM.
Movant appeals from the denial of his Rule 29.15 motion for post-conviction relief.
*420The judgment of the motion court is based on findings of fact and conclusions of law that are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).